This was a case wherein suit was originally filed against a principal and surety on a contractor's statutory bond. Suit was filed by the user, plaintiff. *Page 140 
On a date long prior to the date of trial the plaintiff dismissed the suit as to the principal and proceeded against the surety. The judgment was in favor of the plaintiff.
We have carefully considered the assignments of error and the contentions of the plaintiff in error in regard to those matters and things which are relied upon for reversal.
It appears to us that every question presented by the assignments of error has heretofore been settled by this Court adversely to the contention of plaintiff in error and, therefore, we apprehend there is no useful purpose to be served by repetition of the several holdings of this Court enunciating the law properly applicable to the facts presented.
Therefore, the judgment should be affirmed and it is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
BROWN, J., not participating because of illness.